DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 8 is objected to because of the following informalities:  
Regarding claim 8, the claimed “the housing parts” should be “the upper housing part and the lower housing part.”      
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, and those depending therefrom including claims 2-9, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 1, “each gear wheel” is indefinite as to whether this is referring to the input gear wheel, output gear wheel, at least one journaled intermediate gear wheel, all the gear wheels, or a combination thereof.  For the purpose of examination, the examiner will consider “each gear wheel” to be “the input gear wheel, the output gear wheel, and the intermediate gear wheel.”  
	Regarding claim 1, the claimed “the second plurality of balls being different from the first plurality of balls” is indefinite as to what defines the word “different.”  Merely having a plurality of balls means that they are inherently separate, or different.  The word may also mean different in terms of shape, size, etc.  For the purpose of examination, the examiner will consider “different” being “separate.”  If applicant wishes for them to be different specifically in size, shape, or other feature, applicant should include that feature with the term “different.”  For example, “a different size.”
	Regarding claim 1, the claimed “fully supported” as it pertains to “the second plurality of balls in the lower race are fully supported by a lower axial support” is indefinite.  The term “fully supported” seems to imply a complete support, but the axial supports 31, 33, applicant shows in Figure 4 of the present application are not fully supportive of the bearings 28, 38, respectively.  Same with the embodiment of Figure 12.  Therefore, it is unclear how these are “fully supported” and what structure “fully supported” imparts to the claim beyond merely “supported.”  For the purpose of examination, the examiner will consider “fully supported” to merely mean “supported.”  It is recommended applicant either cancel “fully” from the claim or more definitely define “fully” in the claims.  
	Regarding claims 6 and 7, the claimed “wherein the attachment part includes at least two journalled intermediate gear wheels,” and “wherein the attachment part includes at least three journalled intermediate gear wheels,” respectively, are indefinite.  Independent claim 13, upon which claims 18 and 19 depend from, introduces “at least one journalled intermediate gear wheel.”  Therefore, it is indefinite whether claims 18 and 19 are adding two and three intermediate gear wheels, respectively, or are attempting to say that the “at least one journalled intermediate gear wheel comprises at least two journalled intermediate gear wheels” and “at least one journalled intermediate gear wheel comprises at least two journalled intermediate gear wheels,” respectively.  For the purpose of examination, the examiner will consider the claimed to mean the latter.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4, 6, 7, and 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Specht (US-5,355,751) in view of Deadmond (US-5,339,710).
	Regarding claim 1, Specht (US-5,355,751) discloses an attachment part for tightening joints (6), comprising: an elongate housing (2) including an upper housing (2) part and an interconnected lower housing (2) part (Fig. 2),
an input gear wheel (driven wheel 17) for connection to an output shaft of a power wrench, the input gear wheel (driven wheel 17) being arranged at a first end of the housing (2),
an output gear wheel (wrench wheel 5 with toothing 8) for connection to a joint (6) to be tightened, the output gear wheel (wrench wheel 5 with toothing 8) being arranged at a second end of the housing (2), and
at least one journalled (a part of a rotating shaft that turns in a bearing, wherein the shaft 19 is considered the journal) intermediate gear wheel (driving wheel 16) which is arranged inside the housing (2) to transmit rotation of the input gear wheel (driven wheel 17) to the output gear wheel (wrench wheel 5 with toothing 8) (Figs. 1 and 2),
wherein each gear wheel (16) has outer teeth (“gear wheels”) [Specht; col. 3, lines 7-9] that connect the gear wheels and transmit rotation therebetween (Figs. 1 and 2),
wherein the at least one journalled intermediate gear wheel (driving wheel 16) comprises: an upper race which is arranged inside the at least one journalled intermediate gear wheel (driving wheel 16) and which faces the upper housing (2) part (race shown in Figure 2 below), wherein a first plurality of balls are arranged in said upper race at least partly inside the at least one journalled intermediate gear wheel (driving wheel 16) to support an upper part thereof with respect to the housing (2) (Fig. 2), and
a lower race (race shown in Figure 2 below) which is arranged inside the at least one journalled intermediate gear wheel (driving wheel 16) and which faces the lower housing (2) part, the lower race being distinct (separate) from the upper race (Fig. 2), wherein a second plurality of balls are arranged in said lower race at least partly inside the at least one journalled intermediate gear wheel (driving wheel 16) to support a lower part thereof with respect to the housing (2) (Fig. 2), the second plurality of balls being [separate] (see 35 USC 112(b) above) from the first plurality of balls (Fig. 2), and
wherein the first plurality of balls in the upper race and lower races are 

    PNG
    media_image1.png
    642
    941
    media_image1.png
    Greyscale

Specht fails to disclose the gear teeth are slanted.  However, Deadmond (US-5,339,710) teaches wherein each gear wheel has slanted teeth (‘For especially high torque or close tolerance situations, helical gears may be used. Helical gears would have the teeth slanted in one direction by approximately 14 to 20 degrees to drive a gear with teeth slanted approximately 14 to 20 degrees in the opposite direction.”) [Deadmond; col. 4, lines 1-5].  Since Deadmond is pertinent to tools such as Specht, it therefore would have been obvious to one of ordinary skill in the art to make the gears of Specht slanted in order to provide especially high torque and a smoother operating mode [Deadmond; col. 4, lines 1-11].  
	Regarding claim 2, Specht discloses the attachment part according to claim 13, wherein the upper and lower races are arranged at a position inside the at least one journalled intermediate gear wheel (driving wheel 16) that allows the entirety of the balls to fit inside the at least one journalled intermediate gear wheel (driving wheel 16) (Fig. 2).
	Regarding claim 4, Specht discloses the attachment part according to claim 13, wherein the upper and lower axial supports (inner bearing races) include a body portion (body of inner bearing race) that is arranged to be received in through holes in the upper and lower housing (2) parts, respectively (through hole in the upper housing include the hole where pin 19 is received and the recess space within the upper housing, and the through hole in the lower housing including the hole where pin 19 is received and the recess space within the lower housing) (Fig. 2).
	Regarding claim 6, Specht discloses the attachment part according to claim 13, wherein the attachment part (pin 19) includes at least two journalled intermediate gear wheels (driving wheels 16) (Fig. 1).
	Regarding claim 7, Specht discloses the attachment part according to claim 18, wherein the attachment part includes three journalled intermediate gear wheels (driving wheels 16 and joint drive wheel 15) (Fig. 1).
	Regarding claim 9, Specht discloses the attachment part according to claim 13, wherein the first plurality of balls in the upper race and the second plurality of balls in the lower race are separated from each other by an interior portion of the at least one journalled intermediate gear (driving wheel 16).

Claim 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Specht (US-5,355,751) in view of Deadmond (US-5,339,710) and further in view of Aultman (US-6,050,741).
	Regarding claim 3, Specht discloses the attachment part according to claim 13, but fails to disclose wherein the attachment piece (pin 19) comprises a screw wherein one of the axial supports (inner bearing race) has a threaded opening inside which a tip of the screw is to be screwed.
	However, Aultman (US-6,050,741) teaches an attachment piece (screw 15) comprising a screw (15) and wherein an axial support (16) has a threaded opening inside which a tip of the screw (15) is to be screwed (Fig. 4), wherein a plurality of balls (44) in the upper race (groove of support 16) are fully supported by an upper axial support (axial support 16).Since Aultman teaches that threading the interior of a bearing allows the bearing to act as a clamp for the rotating member (12 of Aultman), it therefore would have been obvious to one of ordinary skill in the art to modify the attachment piece (pin 19 of Specht) with a screw thread and modify at least one of the axial supports (inner bearing race of Specht) with a  threaded opening inside which a tip of the screw is to be screwed in order to clamp the gear into position [Aultman; col. 1, lines 4-7].  

Claim 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Specht (US-5,355,751) in view of Deadmond (US-5,339,710) and further in view of Lawrence (US-5,911,437).
Regarding claim 5, Specht discloses the attachment part according to claim 13, wherein the gear wheel (wrench wheel 5 with toothing 8) is journalled (mounted for rotation) inside the housing (2) with balls that are arranged between an upper and lower outer periphery of the gear wheel (wrench wheel 5 with toothing 8) and the respective housing (2) part (Fig. 2).  Specht, however, fails to disclose that this arrangement applies to the output gear.  
However, Lawrence (US-5,911,437) teaches an output gear wheel (80) with balls that are arranged between upper and lower outer periphery of the output gear wheel (80) (bearings 130 shown in Figure 2 below).  Since Specht teaches journaling the gear wheels with balls between an upper and lower periphery, it therefore would have been obvious to one of ordinary skill in the art to apply the journaling to the output gear of Specht as well, as taught by Lawrence, in order to reduce friction between the moving part of the gear wheel and the stationary housing on both the upper and lower part.  

Claim 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Specht (US-5,355,751) in view of Deadmond (US-5,339,710) and further in view of Perkins (US-4,063,475).
	Regarding claim 8, Specht discloses the attachment part according to claim 13, but fails to disclose wherein the upper and lower housing (2) parts are held together by screws outside the at least one journalled intermediate gear wheel (driving wheel 16), and wherein there is a gap between each of the screws and one of the housing (2) parts, and the screws are engaged with threaded holes provided in the other of the housing (2) parts.
	However, Perkins (US-4,063,475) teaches wherein an upper housing (30) and a lower housing (12) held together by screws (28) outside at least one intermediate gear wheel (62), and wherein there is a gap between each of the screws and one of the housing parts (30, 12) (wherein each housing 30, 12, fills a gap between ends of the screw 28 where a gap is between each of the screws 28 and one of the housing parts where the other of the housing part rests), and the screws (28) are engaged with threaded holes (in bosses 24) provided in the other of the housing parts (30, 12) (Figs. 1 and 2) [Perkins; col. 2, lines 39-42].  Since Specht appears to use screws to assemble the housing [Specht; Fig. 3] and Perkins is in the same field of endeavor, it therefore would have been obvious to one of ordinary skill in the art to hold the housing parts together as well as the parts interior during use [Perkins; col. 2, lines 39-42].  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947. The examiner can normally be reached Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL D CRANDALL/Examiner, Art Unit 3723